Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
	The recitations of the specific features of a vehicle structure of a frame vehicle in which a body is mounted on a frame through a mount in claim 2 including especially the construction of the central frame portion includes a pair of side rails and supports a battery, the side rails extending in the vehicle front-rear direction in both end portions of the central frame portion in a vehicle width direction, respectively; and lower ends of the side rails are set at positions lower than on-board components including the battery and both of the front suspension and the rear suspension is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of a vehicle structure of a frame
vehicle in which a body is mounted on a frame through a mount in claim 4 including especially the construction of the central frame portion includes a pair of side rails, the side rails extending in the vehicle front-rear direction in both end portions of the central frame portion in the vehicle width direction, respectively, while the front-side frame portion and the rear-side frame portion include a pair of front side rails and a pair of rear side rails, respectively, the front side rails and the rear side rails extending in the vehicle front-rear direction at positions higher than the side rails, respectively, and on inner sides with respect to the side rails in the vehicle width direction, respectively; the vehicle structure comprising: front-side joint members that are connected to rear end portions of the front side rails, respectively, extend from the rear end portions of the front side rails, respectively, to a rear side in the vehicle front-rear direction so as to be inclined outward in the vehicle width direction and downward, and then are connected to front end portions of the side rails, respectively, the front-side joint members being formed separately from the central frame portion and the front- side and rear-side frame portions; and rear-side joint members that are connected to front end portions of the rear side rails, respectively, extend from the front end portions of the rear side rails, respectively, to a front side in the vehicle front-rear direction so as to be inclined outward in the vehicle width direction and downward, and then are connected to rear end portions of the side rails, respectively, the rear- side joint members being formed separately from the central frame portion and the front-side and rear-side frame portions; and the front-side joint member and the rear-side joint member are formed so as to have the same shape is not taught nor is fairly suggested by the prior art of record. 	
	The recitations of the specific features of a vehicle structure of a frame vehicle in which a body is mounted on a frame through a mount in claim 5 including especially the construction the central frame portion includes a pair of side rails, the side rails extending in the vehicle front-rear direction in both end portions of the central frame portion in the vehicle width direction, respectively, and front-side and rear-side crossmembers that extend in the vehicle width direction, the front-side crossmember connecting front end portions of the side rails to each other, and the rear-side crossmember connecting rear end portions of the side rails to each other; and the front-side crossmember passes through rear end portions of the front-side frame portion in the vehicle width direction, while the rear-side crossmember passes through front end portions of the rear-side frame portion in the vehicle width direction  of is not taught nor is fairly suggested by the prior art of record. 	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612